DETAILED ACTION

Claim Objections
Claims 15 and 19 are objected to because of the following informalities: The term “barre” (line 2 of each claim) is a typographical error intended to read “barrel.”  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5-10, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Osborn (219/0107365).
In reference to claim 1, Osborn discloses an insulated cover for at least partially covering a firearm comprising: 
an insulated main body, said insulated main body forming a barrel cavity, said barrel cavity configured to fully encircle a portion of a firearm barrel when positioned in said barrel cavity, said insulated cover including a closed rear end, a closed bottom side, an open front end, and an openable top side, said openable top side configured to be repeatably openable and closeable along 25-100% of a longitudinal length of said barrel cavity, said main body including at least one layer of a thermal insulative material (figures 2, 5-7, and 9, esp. figure 2: main body 104 or 204, which includes a zipper 118 or 218 extending along at least 1/3 of the top side of the main body to allow repeatable opening/closing thereof; paragraphs 29 and 44).

In reference to claim 2, Osborn discloses the claimed invention, as set forth above.
In reference to claims 5 and 6, Osborn discloses the claimed invention, since a person of ordinary skill in the art would at once envisage the quilted inner surface of the main body when looking at figure 9.
In reference to claims 7 and 8, Osborn discloses the claimed invention (the materials listed in paragraphs 24 and 44 exhibit some of the properties listed in the claim, e.g., rain repelling materials offer water-repellency, leather offers odor-control, neoprene offers anti-static).
In reference to claims 9 and 10, Osborn discloses the claimed invention (figures 6 and 9 show that the zipper includes a looped end, i.e., a loop, that can be used as a hanging means).
In reference to claim 16, Osborn discloses the claimed invention, since the main body is configured to cover, i.e., capable of covering, 50-100% of a barrel of a firearm such that the trigger of the firearm cannot be inserted in the barrel cavity, e.g., a firearm having a barrel that is longer than the firearm shown in the figures, or a firearm with a buttstock-mounted trigger. It is noted that the firearm is not positively claimed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Osborn.
In reference to claims 3 and 4, Osborn discloses the claimed invention, except fails to explicitly disclose that the insulative material has an R value of 1 to 100. However, Osborn discloses a plurality of possible materials for the main body, i.e. the barrel sheath (paragraphs 24, 29, and 44, ballistic nylon, neoprene…plastics, metals). Further, a person of ordinary skill in the art knows that the R value of many of these materials can fall within the claimed range, e.g., neoprene. Further, Osborn discloses that the main body can be formed from the same material as the heat retaining device, i.e., a thermally insulative material. Thus, it would have been obvious to one of ordinary skill in the art to utilize a material having an R value of 1 to 100, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
In reference to claim 11, Osborn discloses the claimed invention, except fails to explicitly disclose that the openable portion extends 50.01% to 100% of the longitudinal length of the top side. However, a person of ordinary skill in the art would at once recognize that the extent of the openable portion would correspond to accessibility into the main body, and thus, can be reasonably selected for a given application. Thus, it would have been obvious to one of ordinary skill in the art to form the openable portion as extending 50.01% to 100% of the longitudinal length of the top side, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
In reference to claim 12, Osborn discloses the claimed invention, except for wherein said thermal insulative material includes one or more material selected form the group consisting of fiberglass, wool, fabric thermal batting, polyester-metallic fabric, polyester and cotton fabric, synthetic microfiber fabric, synthetic fabric needle punched fleece material. However, Osborn discloses that the material of the main body (sheath) can be the same as the material that forms the heat retaining device, and thus, discloses that the sheath can be form from a thermally insulative material (paragraph 29). Further, Osborn does not provide an exhaustive list of suitable, thermally insulative materials, but rather states that various materials can used (paragraphs 20 and 24). Thus, it would have been obvious to one of ordinary skill in the art to form the main body from a thermally insulative material including one or more of fiberglass, wool, fabric thermal batting, polyester-metallic fabric, polyester and cotton fabric, synthetic microfiber fabric, synthetic fabric needle punched fleece material, since it has been held that to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
In reference to claim 13, Osborn discloses the claimed invention, except fails to explicitly disclose wherein said thermal insulative material has a thickness of 0.05-2 inches. However, a person of ordinary skill in the art would be apprised of the fact that the thickness of the thermally insulated material correlates with the level of insulation and/or protection desired for a given material for a given application. Thus, it would have been obvious to one of ordinary skill in the art to form the thermally insulative material with a thickness of 0.05-2 inches, for a given application, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
In reference to claim 14, Osborn discloses the claimed invention, except fails to explicitly disclose wherein said insulated cover has a length of 5- 36 inches, a width of 3-12 inches, and an average thickness of 0.1-3 inches. However, Osborn discloses that the cover can be sized for any one of various different firearms and is intended to be heat-retaining and protective, i.e., cushioning (paragraphs 23, 25, and 29). Thus, it would have been obvious to one of ordinary skill in the art to form the insulated cover with a length of 5- 36 inches, a width of 3-12 inches, and an average thickness of 0.1-3 inches, in order to provide a protective cover for a given firearm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
In reference to claim 15, Osborn discloses the claimed invention, except fails to explicitly disclose wherein the barrel cavity is formed of15IDEA 36149-0233 USO1 a material that will not burn or scorch at a temperature of less than 400°C and/or has a melting point greater than 400°C. However, a person of ordinary skill in the art would be apprised of the fact that a firearm barrel/muzzle can reach temperatures around 400°C after continuous firing. Further, Osborn discloses that the cover is suitable for use after firing a firearm and can be formed from various heat-retaining materials. Thus, it would have been obvious to one of ordinary skill in the art to form the barrel cavity from a material that will not burn or scorch at a temperature of less than 400°C and/or has a melting point greater than 400°C, since it has been that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Osborn in view of Boggan (2011/0023347).
In reference to claim 17, Osborn discloses a method of covering a barrel of a firearm after the firearm has been used, comprising:
providing an insulated cover for at least partially covering the firearm, said insulated cover including an insulated main body, said insulated main body forming a barrel cavity, said barrel cavity configured to fully encircle a portion of a firearm barrel when positioned in said barrel cavity, said insulated cover including a closed rear end, a closed bottom side, an open front end, and an openable top side, said openable top side configured to be repeatably openable and closeable along 25-100% of a longitudinal length of said barrel cavity, said main body including at least one layer of a thermal insulative material (set forth above in the reference to claim 1); 
at least partially opening said openable top side of said insulated cover such that 10-100% of said openable top side is open (figures 2, 3, 7, and 9); 
positioning at least a portion of the barrel in said barrel cavity while said openable top side is at least partially open (figures 2, 3, 7, and 9; paragraphs 44 and 45) and, 
at least partially closing said openable top side after at least a portion of the barrel is positioned in said barrel cavity such that 50-100% of said openable top side is closed (figures 2, 5, and 6).
Thus, Osborn discloses the claimed invention, except fails to explicitly disclose that the barrel being covered is above 100°C. However, Boggan teaches that it is known to cover a firearm barrel that has reached an elevated temperature after discharge, using an insulated cover, in order to protect a user and/or other structure from being burned during transport of the firearm (paragraph 11). Further, it is within the knowledge base of those having ordinary skill in the art that a firearm barrel can easily reach a temperature well-above 100°C following a discharge(s). Thus, it would have been obvious to one of ordinary skill in the art to modify the method of Osborn to specifically cover a barrel that is above 100°C, following discharge of a firearm, in order to protect a user and/or other structure from being burned during transport of the firearm.
In reference to claim 18, Osborn in view of Boggan makes obvious the claimed invention. Osborn discloses the claimed subject matter, as set forth above in the reference to claim 16.
In reference to claim 19, Osborn in view of Boggan makes obvious the claimed invention. Osborn makes obvious the claimed subject matter, as set forth above in the reference to claim 15.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Blaschke (7360648), Tompkins et al. (2010/0170135), Baxter (2012/0137566), Poling (2012/0167435), Dale et al. (2015/03622380), Almazan et al. (2016/0076845), Shashy (2021/0270565), Le Sage (20210404761), Urakov (RU 2714959 C1), and Brown (2017/0160052).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL J KLEIN whose telephone number is (571)272-8229. The examiner can normally be reached 11:30am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GABRIEL J. KLEIN
Examiner
Art Unit 3641



/Gabriel J. Klein/Primary Examiner, Art Unit 3641